Citation Nr: 0406708	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  03-05 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from August 1940 to July 1962.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

Unfortunately, further development is required before 
actually deciding this appeal.  So, for the reasons explained 
below, the claim is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part


REMAND

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA applies to all 
pending claims for VA benefits, and provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits.  Changes potentially relevant to the veteran's 
appeal include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  

A review of the claims file does not indicate the veteran was 
properly advised of the changes brought about by the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  The RO 
informed him of the evidence necessary to substantiate his 
claim in a June 2001 letter and in an April 2002 phone 
conversation, and he was provided a copy of the regulations 
implementing the VCAA in the January 2003 statement of the 
case (SOC).  But the RO failed to inform him of his rights 
and responsibilities under the VCAA, and whose responsibility 
it would be to obtain supporting evidence.  Further, mere 
notification of the provisions of the VCAA, without a 
discussion of his rights and responsibilities, VA's 
responsibilities, and the necessary evidence to be obtained 
concerning the claim at hand, is insufficient to comply with 
the VCAA.  As a consequence, his claim was certified to the 
Board without him being given appropriate notice of his 
rights and responsibilities, and VA's responsibilities under 
the VCAA.  And the Board, itself, cannot correct this 
deficiency; the RO must do this instead.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error).  For example, notification of the regulatory 
provisions, without a discussion of the necessary evidence to 
be obtained with regard to the specific issue before the 
Board, is insufficient for purposes of compliance with the 
VCAA.  In short, the Court has indicated that VA must satisfy 
its duty to notify the veteran as to what is needed to 
substantiate his claim and its duty to notify him of VA's 
responsibilities in assisting him in the development of his 
claim.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  Accordingly, despite the RO's best efforts to 
prepare this case for appellate review by the Board, a remand 
is required.

In addition, the Board observes that the veteran, at his 
October 2003 hearing before a local hearing officer at the 
RO, testified that he was first diagnosed with hearing loss 
in 1966 and that his post-service medical treatment, until 
the last several years, was provided at military medical 
facilities.  According to the veteran, he was treated at Fort 
Detrick and Fort Ritchie, as well as Walter Reed Army Medical 
Center.  Similarly, the Board observes that a September 2001 
VA medical record shows that the veteran was assessed for his 
bilateral hearing loss by an audiologist.  While this record 
discusses the results of the veteran's audiological testing, 
as well as additional, relevant test results, the actual 
audiological examination report is not of record.  But there 
is no indication the RO attempted to obtain these records, 
which may contain important medical evidence or confirmation 
of earlier events.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA is deemed to have constructive knowledge of all VA 
records and such records are considered evidence of record at 
the time a decision is made).  See also VAOPGCPREC 12-95, 60 
Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually before the AOJ, may constitute clear and 
unmistakable error....").  As these records are relevant to 
the veteran's claims at issue, they must be obtained.

Additionally, a review of the record discloses that the 
veteran has not been afforded a VA examination to determine 
the nature, severity, and etiology of his bilateral hearing 
loss.  He may have had hearing loss as of August 1966, and he 
has been treated since at least September 2001 for bilateral 
sensorineural hearing loss.  He also now uses hearing aids.  
However, there is no audiological evaluation of record 
confirming that he has a hearing loss disability sufficient 
to meet the requirements of 38 C.F.R. § 3.385.  Similarly, he 
has put forth several different theories in asserting 
entitlement to service connection.  In his October 2003 
testimony and in written statements, he asserted that he 
worked with various guns while in service, without the use of 
protective earplugs.  Likewise, he asserted that he had 
several fungal infections of the ear and a June 1942 service 
medical record shows that he was treated for otitis externa.  
Therefore, he should be examined to determine the nature, 
severity, and etiology of his bilateral hearing loss, 
particularly insofar as whether this disorder is causally or 
etiologically related to his service.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).  



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claim and the 
evidence, if any, the RO will obtain for 
him.  Also advise him that he should 
submit any relevant evidence in his 
possession concerning his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).

As well, the VCAA notice must apprise the 
veteran of the provisions of this new 
law, specifically concerning his claim of 
entitlement to service connection for 
bilateral hearing loss.  The prior 
notification, in the January 2003 SOC, 
was insufficient.  The VCAA notification 
also must apprise him of the kind of 
information and evidence needed from him, 
and what he could do to help his claim, 
as well as his and VA's respective 
responsibilities in obtaining evidence.  
And he must be given an opportunity to 
supply additional information, evidence, 
and/or argument in response and to 
identify additional evidence for VA to 
obtain regarding his claim.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.



2.  Obtain the complete records of the 
veteran's treatment from 1962 to the 
present from the medical centers at Fort 
Detrick and Fort Ritchie, as well as 
records from Walter Reed Army Medical 
Center and the Martinsburg VA Medical 
Center (VAMC), especially a September 
2001 audiogram.

3.  Schedule the veteran for a VA 
examination, including an audiogram and 
Maryland CNC speech recognition test, to 
determine the nature, severity, and 
etiology of any current bilateral hearing 
loss that he may have.  Review all 
records associated with the claims file.  
Conduct all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner.  The examiner is then 
requested to offer an opinion as to 
whether the veteran currently has hearing 
loss recognizable for VA purposes 
pursuant to the provisions of 
38 C.F.R. § 3.385.   If so, the examiner 
should also offer an opinion as to 
whether the veteran's bilateral hearing 
loss is causally or etiologically related 
to his service in the military, including 
any otitis externa and acoustic trauma 
that he reports he was exposed to during 
service, taking into consideration his 
medical, occupational, and recreational 
history prior to and since his active 
service.  The examiner is requested to 
report complaints and clinical findings 
in detail, and to clinically correlate 
the veteran's complaints and findings to 
each diagnosed disorder.  The basis for 
the examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2003), 
the claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and is asked to indicate that he 
or she has reviewed the claims folder.  

4.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If the benefit sought is not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond before returning the case to 
the Board.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




